UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report October 27, 2011 (Date of Earliest event reported) FIRST NORTHERN COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 68-0450397 (State of Incorporation) (IRS Employer ID Number) 000-30707 (Commission File No.) First Northern Community Bancorp 195 North First Street, P.O. Box 547, Dixon, California (Address of principal executive offices) (Zip Code) (707) 678-3041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATION AND FINANCIAL CONDITION On October 27, 2011, First Northern Community Bancorp issued a press release concerning financial results for the 3rd quarter of 2011, a copy of which is included as ITEM 9.01(c) Exhibit 99.1 and incorporated herein by reference in both ITEM 2.02 and ITEM 7.01.The Company does not intend for this exhibit to be incorporated by reference into future filings under the Securities Exchange Act of 1934. ITEM 7.01REGULATION FD DISCLOSURE On October 27, 2011, First Northern Community Bancorp issued a press release concerning financial results for the 3rd quarter of 2011, a copy of which is included as ITEM 9.01 (c)Exhibit 99.1 and incorporated herein by reference in both ITEM 2.02 and ITEM 7.01 in accordance with SEC Release No. 33-8216. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibit 99.1Earnings Press Release, dated October 27, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 27, 2011 First Northern Community Bancorp (Registrant) /s/ Louise A. Walker By: Louise A. Walker President & CEO EXHIBIT INDEX Exhibit Document Earnings Press Release, dated October 27, 2011
